Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                     No. 15-BS-262

                       IN RE ROBIN T. BROWDER, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 482885)

      On Report and Recommendation of Hearing Committee Number Seven
                  Approving Petition for Negotiated Discipline
                                (BDN D73-07)

                                 (Decided: June 4, 2015)

      Before FISHER and THOMPSON, Associate Judges, and STEADMAN, Senior
Judge.
      PER CURIAM: This decision is issued as non-precedential. Please refer to

D.C. Bar R. XI, § 12.1 (d) governing the appropriate citation of this opinion.



      In   this   disciplinary     matter,   Hearing   Committee   Number        Seven

(“Committee”) recommends approval of an amended petition for negotiated

attorney discipline.    The violations stem from respondent Robin T. Browder’s

neglect in eight separate personal injury cases and misrepresentations made to

conceal her neglect that occurred during the years 2005-2007.
                                        2




      Based upon the neglect of these eight clients, respondent admittedly violated

six rules of the District of Columbia Rules of Professional Conduct over an

eighteen-month period.    As a result, Bar Counsel and respondent negotiated

imposition of discipline in the form of a ninety-day suspension, stayed in favor of

one-year unsupervised probation with conditions including that respondent not be

the subject of another disciplinary action and complete a continuing legal

education course approved by Bar Counsel. If respondent fails to comply with

these and other conditions of her probation, her probation will be revoked, the

ninety-day suspension imposed, and respondent must demonstrate fitness prior to

reinstatement.   Bar Counsel filed an amended petition to this effect and the

Committee concluded, after the limited hearing on the petition and an in camera

review of Bar Counsel’s investigative files and records, that respondent violated

the numerous Rules of Professional Conduct identified in the amended petition.



      We agree with the Committee’s recommendation because it properly applied

D.C. Bar R. XI, 12.1 (c) to arrive at this conclusion, and we find no error in the

Committee’s determination.       Furthermore, the Committee considered the

aggravating factors and mitigating circumstances, including respondent’s multiple

mental and physical stressors that led to major depression and caused her
                                         3


misconduct, respondent taking full responsibility for her actions, the lack of any

prior disciplinary complaints, the short period of time she had been licensed, and

her full cooperation with Bar Counsel. The Committee also considered that, since

the time period in question, respondent has achieved success in a different practice

setting, and has had no difficulties with her job and no further disciplinary

complaints. Based upon the record before the court, the negotiated discipline of a

ninety-day suspension from the practice of law suspended in favor of one-year

unsupervised probation1 is not unduly lenient and is supported by discipline

imposed by this court for similar actions with aggravating circumstances.2

Furthermore, in light of the mitigating factors, we adopt the recommendation that a

fitness requirement be imposed if respondent’s probation is revoked.




      1
         Respondent is not required to file a D.C. Bar R. XI, § 14 (g) affidavit
because respondent’s suspension is stayed.
      2
        See In re Chapman, 962 A.2d 922 (D.C. 2009) (summarizing the range of
sanctions previously imposed by this court for attorney neglect cases with
aggravating circumstances).
                                          4


      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




      ORDERED that Robin T. Browder is hereby suspended from the practice of

law in the District of Columbia for the period of ninety days, execution suspended

in favor of one year unsupervised probation on the condition that respondent is not

the subject of another disciplinary complaint resulting in a finding that she violated

disciplinary rules of any jurisdiction where she is licensed; promptly notifies

Bar Counsel of any ethics complaint filed against her and its disposition; notifies

Bar Counsel and the Board on Professional Responsibility, in writing, if and when

she chooses to practice as an attorney representing clients; completes a continuing

legal education course approved by Bar Counsel and provides proof of attendance

within ten days of taking the course. However, if respondent fails to comply with

any of the conditions and her probation is revoked, respondent shall be suspended

for ninety days with the requirement to prove fitness as a condition to her

reinstatement.




                                                    So ordered.